RENDERED: APRIL 23, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals
                              NO. 2019-CA-0863-MR


MICHAEL SCOTT HARNEY                                                  APPELLANT



                APPEAL FROM FAYETTE CIRCUIT COURT
v.             HONORABLE ERNESTO M. SCORSONE, JUDGE
                        CASE NO. 18-CR-01408



COMMONWEALTH OF KENTUCKY                                                APPELLEE



                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: MAZE, TAYLOR, AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Michael Scott Harney appeals from his judgment and

sentence pursuant to a conditional guilty plea on the basis that the Fayette Circuit

Court erred in denying his motion to suppress evidence, where he argued officers

unlawfully searched his hotel room incident to his arrest. We affirm.

             On October 3, 2018, pursuant to his assignment to the U.S. Marshals

Fugitive Task Force, Lexington Police Department Detective Eric Chumley
assisted Deputy U.S. Marshal Roger Daniel in apprehending Harney on an

outstanding federal arrest warrant for violating his federal supervised release

conditions. Incident to Harney’s arrest, Detective Chumley searched his hotel

room and observed cash next to suspected methamphetamine on a digital scale

(contraband). In December 2018, based on evidence seized following the search,

Harney was indicted for trafficking in a controlled substance, first degree,

possession of drug paraphernalia, and possession of a controlled substance, third

degree.

             In February 2019, Harney filed a motion to suppress evidence,

arguing the search was unconstitutional rendering all evidence seized fruit of the

poisonous tree. In March 2019, after conducting a suppression hearing and

considering the briefs submitted by Harney and the Commonwealth, the Fayette

Circuit Court denied Harney’s motion to suppress evidence, orally finding that

under Kentucky law and Maryland v. Buie, 494 U.S. 325, 110 S.Ct. 1093, 108

L.Ed.2d 276 (1990), the search was a “very appropriate” protective sweep based on

information the officers had about the possibility of another person being present

in Harney’s hotel room and further finding that the contraband was observed after

commencement of the permissible protective sweep. Shortly thereafter, an order

was entered reducing to writing the circuit court’s ruling “for reasons stated on the

record[.]”


                                         -2-
             Immediately after the circuit court orally denied his motion to

suppress evidence, Harney entered a conditional guilty plea to the amended

charges of possession of a controlled substance, first degree, possession of drug

paraphernalia and possession of a controlled substance, third degree. He was

subsequently sentenced to three years in prison, probated for four years.

             On appeal, Harney argues the circuit court erred in finding the

protective sweep constitutionally permissible under Buie and denying his motion to

suppress evidence because: (1) the bathroom was not part of the space

immediately surrounding the place of arrest from which an attack could be

immediately launched; and (2) officers did not have the requisite reasonable

articulable suspicion that his hotel room, either the main sleeping area or its

adjacent bathroom, harbored any individual posing a threat to their safety.

Therefore, Harney seeks to have his conviction vacated/reversed with directions to

dismiss the indictment with prejudice on remand.

             “First, [we] review the factual findings of the circuit [court] to see if

they are supported by substantial evidence[.]” Commonwealth v. Pride, 302

S.W.3d 43, 49 (Ky. 2010). “Findings of fact shall not be set aside unless clearly

erroneous, and due regard shall be given to the opportunity of the trial court to

judge the credibility of the witnesses.” Kentucky Rules of Civil Procedure (CR)

52.01. “[F]indings of fact are clearly erroneous only if they are manifestly against


                                          -3-
the weight of the evidence.” Frances v. Frances, 266 S.W.3d 754, 756 (Ky. 2008).

If a “trial court’s findings of fact are supported by substantial evidence . . . they are

conclusive.” Commonwealth v. Neal, 84 S.W.3d 920, 923 (Ky.App. 2002).

             Detective Chumley testified the night shift manager at an extended

stay hotel confirmed Harney was staying in a specific room, corroborating the

information that led the officers to the hotel, and further provided Harney had

rented the room earlier that evening and was “a frequent guest” of the hotel who

“frequently stayed” with a second named individual. Additionally, he testified that

based on the information provided by the night shift manager and the officers’

observations during surveillance of Harney’s room, it was unclear how many

people were inside. Detective Chumley testified the officers observed a shadow

behind the blinds and saw an individual enter and then exit after someone opened

Harney’s door but could not determine whether Harney or someone else made the

shadow or answered the door. He explained he was concerned there was another

person hiding in the room posing a danger to the officers’ safety and that he

conducted a protective sweep accordingly. Detective Chumley further testified

that the protective sweep included checking the hotel room’s main sleeping area

and then its adjacent bathroom for such individuals, and that he observed the

contraband in plain sight when he was exiting the bathroom after clearing it.




                                           -4-
             The circuit court’s succinct factual findings, that the officers had

information about the possibility of another person being present in Harney’s hotel

room at the time of his arrest and the contraband was observed after

commencement of the protective sweep, are substantiated by Detective Chumley’s

testimony and are not manifestly against the weight of the evidence. Therefore,

they are not clearly erroneous and are conclusive.

             Second, we now examine whether the circuit court erred in its

“application of the law to those facts to determine whether its decision [was]

correct as a matter of law.” Neal, 84 S.W.3d at 923. As this review is conducted

de novo, we afford no weight to the circuit court’s determinations. Jackson v.

Commonwealth, 187 S.W.3d 300, 305 (Ky. 2006).

             “The Fourth Amendment to the U.S. Constitution, made applicable to

the [Commonwealth] through the Fourteenth Amendment and Section 10 of the

Kentucky Constitution, protects citizens from unreasonable searches and seizures

by the government.” Brumley v. Commonwealth, 413 S.W.3d 280, 284 (Ky.

2013). It is “[a] basic tenet of Fourth Amendment law . . . that warrantless

searches and seizures inside a home are presumptively unreasonable.” Id. (citing

Payton v. New York, 445 U.S. 573, 586, 100 S.Ct. 1371, 63 L.Ed.2d 639 (1980)).

However, an established warrant exception is the protective sweep announced by

the United States Supreme Court in Buie, 494 U.S. at 334, 110 S.Ct. at 1098, and


                                         -5-
adopted by Kentucky in Guzman v. Commonwealth, 375 S.W.3d 805, 807 (Ky.

2012). Brumley, 413 S.W.3d at 284.

             In Buie, the Court defines a protective sweep as “a quick and limited

search of premises, incident to an arrest and conducted to protect the safety of

police officers or others. It is narrowly confined to a cursory visual inspection of

those places in which a person might be hiding.” Buie, 494 U.S. at 327, 110 S.Ct.

at 1094. Here, the evidence establishes that Detective Chumley conducted a quick

and limited search of Harney’s hotel room incident to Harney’s arrest, narrowly

confined to his cursory visual inspection of those places inside the room where a

person might be hiding, for the purpose of protecting the safety of Deputy Daniel

and himself. Therefore, the circuit court’s determination that the search Detective

Chumley conducted of Harney’s hotel room was a protective sweep is sound.

             The Kentucky Supreme Court has recognized that Buie permits “two

[categories] of protective sweeps incident to an arrest that are reasonable and

lawful under the Fourth Amendment.” Kerr v. Commonwealth, 400 S.W.3d 250,

266 (Ky. 2013). Both Buie categories are implicated in the instant case.

             In Kerr, the Court addressed the “first [category] of protective sweep

incident to an arrest [which] allows officers, ‘as a precautionary matter and without

probable cause or reasonable suspicion, [to] look in closets and other spaces

immediately adjoining the place of arrest from which an attack could be


                                         -6-
immediately launched.’” Kerr, 400 S.W.3d at 266 (quoting Buie, 494 U.S. at 334,

110 S.Ct. at 1098). Applying this standard to the facts, the Court determined the

sweep of the bedroom was permissible because it “was adjoining the hallway in

which the officers arrested [the defendant]; and an attack could easily have been

launched from the bedroom.” Id. at 268.

             Here, the evidence clearly establishes that though Harney extended his

apprehension by attempting to break free and retreat into his hotel room causing

the officers to pull him onto the balcony and handcuff him within a foot and a half

of the open door, Harney would not have reasonably believed he was free to leave

once the officers initiated his arrest by detaining him in the open doorway of the

main sleeping area of his hotel room. In the record before us, there is no factual

dispute about the simple supposition that an open doorway of a room is part of that

room. As such, Harney was arrested in the main sleeping area of his hotel room.

The evidence further establishes that Harney’s room was a standard-sized hotel

room with its bathroom adjacent to the main sleeping area, making both spaces

immediately adjoining the place of Harney’s arrest, from which an attack could be

immediately launched. Therefore, it was permissible for Detective Chumley to

inspect places inside the main sleeping area and adjacent bathroom where an

individual could reasonably hide, and the protective sweep he conducted on




                                         -7-
Harney’s hotel room was justified, without probable cause or reasonable suspicion,

under the first Buie category.

             The Kentucky Supreme Court addressed the second Buie category in

Brumley, 413 S.W.3d at 285. It clarified that post Guzman, reasonable suspicion is

the correct constitutional standard to be applied to protective sweeps that extend

beyond the area immediately adjoining the place of arrest pursuant to Buie. Id. In

Buie, the Court held that in order for this type of protective sweep to be

constitutionally permissible, “there must be articulable facts which, taken together

with the rational inferences from those facts, would warrant a reasonably prudent

officer in believing that the area to be swept harbors an individual posing a danger

to those on the arrest scene.” Buie, 494 U.S. at 334, 110 S.Ct. at 1098. As

explained in Simpson v. Commonwealth, 474 S.W.3d 544, 549 (Ky. 2015),

“[j]ustification for this type of sweep implicates the well-known reasonable

suspicion standard as stated in Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20

L.Ed.2d 889 (1968).”

             “Reasonable suspicion must be determined ‘under the totality of the

circumstances considering “all of the information available to law enforcement

officials at the time.” Brumley, 413 S.W.3d at 285 (quoting Humphrey v. Mabry,

482 F.3d 840, 846 (6th Cir. 2007) and Feathers v. Aey, 319 F.3d 843, 849 (6th Cir.

2003)). “However, determinative information must relate to the purpose for which


                                         -8-
the protective sweep exception was created.” Id. “The justification for a

protective sweep is the safety threat posed by unseen third parties[.]” Id. See also

Guzman, 375 S.W.3d at 807. In the absence of information about another person

being inside who poses a danger to those on the scene, a protective sweep is not

justified under Brumley, 413 S.W.3d at 288.

             Considering the totality of the circumstances surrounding Harney’s

arrest, as established by Detective Chumley’s undisputed testimony which

included information provided by the night shift manager and the officers’

observations, the officers had articulable facts which, taken together with the

rational inferences from those facts, warranted Detective Chumley as a reasonably

prudent officer in believing Harney’s hotel room harbored an individual posing a

danger to their safety as they completed the arrest. Therefore, the protective sweep

was also justified and permissible under the second Buie category.

             Accordingly, we affirm the judgment of the Fayette Circuit Court.

             ALL CONCUR.

BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Kathleen K. Schmidt                        Daniel Cameron
Frankfort, Kentucky                        Attorney General of Kentucky

                                           Mark D. Barry
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -9-